DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-179653, filed on 9/30/2019.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to overcome minor informalities: 
	In Claim 1, lines 20-21, the recitation, “the bonding layer bonds the first separator and the outer peripheral edge portion together” is amended to recite, --the bonding layer bonds the first separator and the outer peripheral edge portion of the first gas diffusion layer--.
	In Claim 1,  line 26, the recitation, “the bonding layer bonds the support frame and the separator together” is amended to recite, --the bonding layer bonds the support frame and the first separator and/or the second separator between which the bonding layer is disposed.--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed fuel-cell unit is novel over the closest prior art – Ikeda (US 2016/0260989 A1 – see IDS).
Ikeda discloses a bonding layer (adhesive coating layer 21) disposed between the first separator 4c and the support frame 20 to bond these together, and a separate bonding layer (adhesive layer 10) between the first separator and the outer peripheral edge portion 52e of the membrane electrode assembly 5 which is bonded to the outer peripheral edge portion, but fails to disclose that either of the bonding layers, or a separate bonding layer, is disposed between the separator and the first gas diffusion layer [Ikeda – Fig. 3].  While it may be obvious to include a common bonding layer to constitute the two bonding layers disclosed by Ikeda, there is no motivation for an ordinary skilled artisan to modify the fuel-cell unit of Ikeda to include a bonding layer between the separator and the first gas diffusion layer.  The instant specification teaches that a high mechanical durability of the fuel-cell unit can be achieved with a configuration in which the support frame, the membrane-electrode assembly, the first gas diffusion layer, and the first separator are fixed to one another by one bonding layer [PgPublication – par. 0105].  In particular, since an end portion of the support frame facing the gas diffusion layer is fixed to the first separator by the bonding layer, the relationship between the relative positions of the support frame and the membrane-electrode assembly is less likely to change even when the support frame expands or contracts due to temperature changes during usage of the fuel cell, and since the first separator, the first gas diffusion layer, and the support frame are bonded to one another by the bonding layer, the relationship between the relative positions of these members is less likely to change even when, for example, stress is applied to the fuel-cell unit cell from the outside and the fuel-cell unit cell warps in an in-plane direction that is a direction toward an end portion or the center of the fuel-cell unit cell. Thus, stress applied to the membrane-electrode assembly in an in-plane direction is reduced, and the membrane-electrode assembly is less likely to fracture [PgPublication – pars. 0104-108].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724